Case 2:21-cv-00571-JES-MRM Document1 Filed 07/30/21 Page 1 of 5 PagelD 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Midd e

Gon Won Sr.

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

\WAWy aon WN BND,

Rives Yao

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

poy

m~N Diet

wD

District of ¥ lurida

Yoek Mus Division

Nepee! “Nege/ Negeet! Neng” ene! “ee “rut” Nore Nome Nee” Nene Nene Nee Nene” Nee”

eye SU SES —

(to be filled in by the Clerk’s Office)

Case No. 2);

Jury Trial: (check one) [| Yes (No

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

\omt Wea Dr

X80) Su Bra Cy
Noeyp,_ Leodey Ag le

Elida d8d0 &
Wp. Ww, S\IRZ

Ney Ass yacnciv’d ® Vin) Lom

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page lof 5
Case 2:21-cv-00571-JES-MRM Document 1 Filed 07/30/21 Page 2 of 5 PagelD 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if town)

Defendant No, 2
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

\W inn \nlina
(Ld ,
Sa Jeula
“UYU Ling
Qh d018
QUA, V8, AS8S

 

Open Yokoo

fe wing wine \tlco We cacy
3390 Voccintece Youd Sy
Wont,

OA BvZ alo

\Q0O

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
Case 2:21-cv-00571-JES-MRM Document1 Filed 07/30/21 Page 3 of 5 PagelD 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

i.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[Federal question [Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) \ ak ren Sv ; , is a citizen of the
State of (name) Yi 1 An

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) Ande aN Vou Ly , 1S a citizen of
the State of (name) G& . Oris a citizen of
(foreign nation) _

 

Page 3 of 5
Case 2:21-cv-00571-JES-MRM Document1 Filed 07/30/21 Page 4 of 5 PagelD 4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Ill.

b. If the defendant is a corporation

The defendant, (name) \ hy \b No \nwn (Vizio ) , is incorporated under

the laws of the State of (name) , and has its

 

principal place of business in the State of (name) — (\\

 

Or is incorporated under the laws of (foreign nation) = ;

 

and has its principal place of business in (name) Oly

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

\Wlivan Tro ine peatre Od ite, Vet | tPCgeg
wy Wis ‘akon Wy vin) \Ay mr sed he Ad
Sw PRO yO 08 a Woe ny dy & Aree hy of CN Yalan,

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

OVA SE Dafaty Moe art wea Mead J earned to Andwan
von WE MA leler cornprags Que te Gem N]ACLigg
Ye Woo Kin du \ ered wh r§ MANA,

Page 4 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Case 2:21-cv-00571-JES-MRM Document1 Filed 07/30/21 Page 5 of 5 PagelD 5

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: ~\13\ U\

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

—=

 

(h~
Lam Nw 57

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
